Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Applicant in his response argues that “Aflhough both graphene and carbon nanotubes (“CNT”) are made of carbon, they are different materials with different properties. Their dilferent properties are relevant to aspects such as safety and toxicity, to which the present invention has devoted special attention and concern.
A comparative study on the safety of graphene vs carbon nanotubes is reported in the work of Cyril Bussy et al., Safety Considerations for Graphene: Lessons Learnt [rom Carbon Nanotubes; Accounts of Chemical Research, vol. 46, No. 3, pages 692-701, 2013 (copy previously sabmitted).
Busy et al. paint out the different mechanism of action of graphene and carbon nanotubes at three different physiological levels: cellular level, tissue fevel, and whole-body level. This shows that graphene is much safer than CNY, which is a fundamental aspect for a cosmetic application”.  Applicant in his remarks further argues that “Also, enclosed is another scientific article an CNT: Ali Eatemadi et al: Carbon nanotubes: properties, synthesis, purification, and medical applications; Nanoscale Research Letters 2014, 9:393. This is being presented at this time, since the Final Office Action was the first instance that Kang was cited and relied upon as a reference in rejecting the claims,

This scientific article describes CNT as “a cylinder fabricated of rolled up graphene sheet” (please see page 1, lefi hand columm). Such further describes the structure of CNT and the differences from graphene particles. For example, CNT have an inner diameter of 0.4 to a few nanometers and an outer diameter of from 2 to 20 or 30 nm (p. 1, right col.}, and a length of the micrometer range. Fig, 2 on page 3 shows the shape of different types of CNT. The article also mentions the issue of toxicity of CNT: 
Therefore, FR°423 discloses using CNT, but not graphene particles as required by the present invention as recited in independent claim 1, as amended”.  Applicant in his remarks additionally argues that “The Examiner relied upon Kang to show the use of graphene in cosmetic formulations.
Kang, however, does not teach the graphene required by the present invention as now specified in independent claim 1, as amended”.  The arguments are considered to be persuasive.  Furthermore, the amendments of 9/17/2021, limiting the cosmetic formulation to a mascara or an eyeliner with the specific particle length, thickness and concentration is not taught by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573. The examiner can normally be reached Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ZOHREH A FAY/Primary Examiner, Art Unit 1617